William B. Brown, J.,
dissenting. Being ever mindful of the long-established rule that “[¡judgments supported by some competent, credible evidence going to all the essential elements of the case will not be reversed by a reviewing court as being against the manifest weight of the evidence,” C. E. Morris Co. v. Foley Construction Co. (1978), 54 Ohio St. 2d 279, I must dissent. It is my view that sufficient evidence was presented at trial to allow reasonable minds to conclude that the antenuptial agreement was not entered into in good faith and with full knowledge of the assets involved therein.
The testimony of appellee fully supports such a conclusion. Appellee testified that she thought the purpose of the meetings with decedent’s attorney, Mr. Cookston, was for will preparation and that there had been no discussion of an antenuptial agreement previously. As to the events of the day upon which the agreement was actually signed, appellee testified that she and the decedent had an appointment to see attorney Cookston 40 minutes before their wedding, that she did not read the papers because she was too nervous and afraid of being late for their wedding, that she thought the agreement dealt with inheritance taxes and that there had never been any discussion as to the nature of the decedent’s assets.
Furthermore, appellee gave the following account of the conversation which occurred in Mr. Cookston’s office after he gave her some papers to sign:
“ * * * I said to Mr. Cookston, ‘Are these our Wills?’ because he just said, ‘Sign here.’
“He said, ‘No.’
“I said, ‘What is it?’
“He looked at Don. Don said, ‘Never mind, just sign it. It just means what is mine is mine and what is yours is yours.’ ”
The only other witness to testify as to the events surrounding the signing of the agreement was attorney Cookston. Attorney Cookston’s testimony, however, did not relate to the events which actually took place on the date of the signing of the antenuptial agreement, for he testified that he had no independent recollection of this specific transaction. Rather, Cookston’s testimony related only to his “usual and customary practice.”
*240In essence, the trial court was presented with testimony that depicted two completely different views of the facts of this case. In finding for the appellee, the trial court necessarily found appellee’s testimony to be the most credible. It is well established that a reviewing court cannot and should not disturb the findings of a trial judge respecting the credibility of witnesses. (See, e.g., C. E. Morris Co. v. Foley Construction Co., supra.)
Moreover, the record is void of any evidence that appellee had any independent knowledge of decedent's net worth, that the attorney questioned the parties as to their knowledge of the property interests of each other, or that there was any discussion whatsoever as to property interests.
Thus, in my opinion, sufficient evidence was presented to support the determination by the trier of fact that the antenuptial agreement was invalid, for there was credible evidence that the antenuptial agreement was not entered into in good faith and that the appellee did not voluntarily sign the agreement with knowledge of the nature, extent and value of her husband’s assets as is required. (See Juhasz v. Juhasz [1938], 134 Ohio St. 257.)
For the foregoing reasons, I respectfully dissent.